Court of Crim~nal Appeals
                                                      RECEIVED IN
Clerk of Court-Abel Acosta                       COURT OF CRIMINAL APPEALS
P.O. Box 12308
Capitol Station                                        OCT 05 2015
Austin, TX    78711


       Dear Honorable Clerk Acosta,
       Please find enclosed an Amendment to Writ of Mandamus in
No.WR-29,870-03 in Cause Nos. 1282632-A & 1282633-A to be         ~onsid~

ered by the Honorable Court of Criminal Appeals.        Wherefore the
trial court has transmitted Habeas record in both Cause Nos. with-
out a full and fair hearing as Supreme Court decision to allow
Relator to develop the record.
       I request at this time that you file this Amendment with the
original Writ of Mandamus.      Because the trial court has already
transmitted my 11.07 Application, Exhibits, memorandums of law,
etc,    for this Courts   ruling~~would   you please present this to
the court as inclusion with my Writ of Mandamus original.
       Thank you very much for your kind assistance in this matter.
I have enclosed a S.A.S.E. for your convenience so that you can
return a file/date stamped copy of this letter to me.




        /IJ -J-c2()J5




                                             Bobby Henry    #1719613
                                             Wayne Scott Unit
                                             6999 Retrieve Rd.
                                             Angleton, TX    77515
                                            In The
                             Court Of Criminal Appeals
                                      Austin, Texas

                                    Bobby John Henry
                                    TDCJ-ID #1719613
                                   Relator                          No.WR-29.870-03


                                              Vs.
                            Harris County District Judge
                   District Court 180th Judicial District
                                 Honorable Judge Hull
                              In His Official Capacity
                                        Respondent

                                    NO.WR-29.870-03
                        Cause Nos.l282632-A & 1282633-A
                              180th Judicial Court of
                                 Harris County, Texas


            Amendment to Application For Writ of Mandamus In
                                    NO.WR-29.870-03
                        Cause Nos.l282632-A & 1282633-A
To The Honorable Judge of said Court;
       Comes now, Bobby John Henry, Relator, pro se in the above
styled and numbered cause(s) of action and files this Amendment-
to Application for Writ of Mandamus in ''No.WR-29.870-03" Cause
Nos.l282632-A & 1282633-A, pursuant to Article 11.07 section 3(C)
of the Texas Code of Criminal Procedure (T.C.C.P.), and would •                                   ·~

show the Court the following:
       Bobby John Henry, T.D.C.J.=ID #1719613,                      is an offender in-
carcerated in the Texas Department of Criminal Justice and is
appearing pro se, who can be located at the Wayne Scott Unit.
Brazoria County, Texas 77515.                 Relator has exhausted his reme-
dies and has no other adequate remedy at Law.
       The Act saught to be compelled is ministerial, not discre-
t i on a r y i n nature .    T . C :· C . P . ART . 11 . 0 7 ;S 3 (d) r e q u i res res p on-"'
dent to resolve the issues set out in the order designating
issues and then have the District Clerk submit the record on

                                               (1 )
such application.
     ort November 8, 2012, The State of Texas, by.:and through its
Assistant District Attorney for Harris County, requested that the
180th Judicial      Court,~pursuant   to Tex. Code Crim.   Proc.Art.ll~07

Sec.3(d), designates the followirig issue which needs to be re-
solved:
        1) Whether the applicant was denied the effective Assistance
       '
of Counsel.       The Assistant District Attorney for the State of
Texas for Harris County.         Sharon y. Chu. Texas Bar I.D.#24051950,
proposed this recommendation to the said Court requesting that
issues be designated on Cause Nos.l282632-A & 1282633-A.
        On November 9, 20ll, the Judicial Court Judge Marc Wesley;
Brown, presiding, adopted said states recommendation and there-
fore designated said issue,        "signed the order on November 9, 20l2"
to resolve issue in this court which needs to be resoved pursuant
to 11.07 Sec.3(d).
        On July   13~2015,   Judicial District Court 180, at the time
th~t    Relator filed his Mandamus in the Court of Criminal Appeals
had neglected to perf6rm its ministerial duty of resoling said
issues.
        On August 26, 2015, the Court of Criminal Appeals of Texas
ordered the respondent, Judge of 180th District Court of Harris
County, to respond with said court by filing a response with this
Court by having the District Clerk submit the record on such Ha-
beas Corpus Application.         In the Alternative, the respondent may
resolve the issues set out in the order designatirig issues and
there·have the District Clerk submit the record on such Applica-
tion.     In either case, the respondents' answer shall be submitted
within 30 days of the date of this order.          This application for
leave to file a Writ of Mandamus will be held in abeyance until
respondent has submitted his response.          Filed:   August 26, 2015.
        The Honorable Judge Marc Wesley Brown, who presided over trial
p~oceeds    on November 9, 2012,      issued an order signed by the same,
to serve the purpose cif designating issues in order to further de-
velope the record.       Applicant has filed letters of inquiry and
motions sent to the court between December 26, 2012 and May 05,
2014. (See Exhibit "A") of Relators original Application for Writ
of Mandamus.   And also since this Court has ordered trial Court

                                       ( 2)
to submit a response.      Asking the trial Court to host an "evi-
dentiary Live hearing" to further develop the record.
     On August 26, 2015, the date in which this honorable Court
issued its order under No.WR-29.870-03.        The presiding Judge of
District Judicial Court, 180th District, is not the trial Juge who
presided over Relators trial proceeds, therefore can not rule on
a paper Hearing, as this Habeas Judge at this time has so ruled
in Cause No.l28263l-A, even without an affidavit from Attorney
of Relator, and   Acc~pting   the States answer as Attorneys Affi-
davit referring to the record.       The record can not disclose Coun-
sels erroneous advise of what Counsel said or did not say to Re-
lator to cause Relator to give up his rights and plead guilty to
(2) charges in which he did not commit.
     Relator has such need of a Live Plenary Evidentiary Hearing,
to further develop the record as. to      '~Prosecutorial   Misconduct"
of withholding exculpatory evidence from the Grand Jury of a          ~~

statement inside a states file folder,from complaining witness
"Luc Schlumberger", stating that "Relator did not enter• her home,
only knocked on windows.      No items were taken.     No damages did to
home."    Counsel for Relator never disclosed such information to
Relator until Relator was convicted and requested a copy of Re-
lator file trial counsel had.       Relator informed counsel that he       -
did not enter anybbdiesEhome!"

                                    II
              Violation Of u.s. Supreme Court Decision.
     The United States Supreme Court decision requires that the
trial court allow Relator to deveop the factual basis of his          c: "
claims.    Townsend Vs. Sain, 372 u.s.293 (1963)(held: on there-
cord in this case the District Court erred in denying a Writ of
Habeas Corpus without a plenary evidentiary hearing Pp.372 u.s.
295-322): see alsp Blackledge Vs .. Allison, 97 s.ct.l621, 1633
(1977)    ("But Allison is entitled to careful consideration and
plenary processing of (his claim.)including full opportunity for
presentation of relevant facts")
     The trial court is not free to ignore Supreme Court deci-
sions.    Highwarden~Vs.   State.   846 s.w. 2d 479, 481 (Tex. App.
Houston (14 Dist.)(l993).

                                    (3)
      Therefore,     the trial court is required by Supreme Court de-
 cision to allow Relator to    de~elop       the facts from every source
 that has personal knowledge of factual allegations within his Ha-
 beas Application.    See Brown Vs. Johnson, 224 f.3d 461, 467 (5th
 Cir 2000).
      It will be impossible for a fair and full hearing in this
 case to be totally dependant upon a paper hearing by Affidavits.
TRial Counsel can not be expected to admit his own ineffectiveness.
 Alston Vs. Garrison, 720 7.2d 812, 816 (5th Cir 1983).             It will
 therefore,require the extensive knowledge and skills of another
 attorney to test the credibility of his/her answers in a crucial
 cross-examination.
      With this in mind, the Federal Courts have consistently ruled
 a Judge tht did not conduct the trial is "disqualified" to judge
 the credibility of affidavits presented in a Habeas proceedings
 by the trial counsel; D.A. 's or witnesses, etc ... This is true
 because only the trial Judge has first hand knowledge to compare
 the facts th4fare in said affidavit(s) to what actually took place
 at trial.    Perille Vs. Johnson 79 7.3d 441, 446 (5th Cir 1986).
      State Court Habeas findings of fact are presumed correct
"only" when there has been a full and fair hearing.            28   u.s.c.
 Sec.2254(d).Armstead Vs. Scott, 61 7.3d 333, 347,          (5th Cir 1995)
      Additionally, if these presently unresolved issues are not
 resolved by the trial Court during a Live Evidentiary Hearing,               it
 will deny Relator a Fair and Full opportunity to resolve them.
      The Court of Criminal Appeals will grant Mandamus relief when
 a Relator shows "(1) that the act sought to be compelled is purely
 ministerial and "(2)    that~there    is no adequate remedy at law"
 Winters Vs. Presiding Judge of the Crim. Dist Court No.(3)three=
 ll8S.W.3d 773, 775.(Tex Crim. App 2003)Benson Vs. Dist. Clerk
 331 S.W.3d 431.
      Additionally,    "The relator must have a "Clear right to the
 relief sought" meaning that the merit of the relief sought are
 beyond dispute." "In RE Rodriguez"77 S.W.3d at 461.           The require-
 ment of a clear legal right necessitates that the law plainly de-
 scribes the duty to be performed such that there is no room for
 the exercise of discretion.
      Wherefore, Premises Considered, Relator Pray that this.Motion
                                      ( 4)
in all things be granted, thereby ordering the Trial Court to host
a Live Plenary Evidentiary hearing in both Relators Cause Nos.
1282632-A &1282633-A,as required by Supreme Court decision when
Relator seeks to develop factual basis of his claim,Brady Viola-
tion Prosecutorial Misconduct allegations against the D.A.s           ~nd

ineffective Assistant Counsel on trial counsel, if true will en-
title Relator to relief.     And order trial court issue a Bench
Warrent for Relator so he can personallyattend this Hearing, and
any other or additional relief he is justly entitled to.            It is
so prayed.


                          UNSWORN DECLARATION
I, Bobby John Henry, TDCY-ID #1719613, presently incarcerated in
the Wayne Scott Unit of the Texas Department of Criminal Justice
in Brazoria County, Texas, verify and declare under penalty of
perjury that the forgoing statements are true and correct.
             Executed on this the lst day of October, 2015




(3)exhibits included                       Bobby John Henry #1719613
(2)states motion to designate              Wayne Scott Unit
issues in Cause   Nos~l282632-A            6999   Retrie~e   Rd.
& 1282633-A                                Angleton, Texas         77515
(J)statement from complaining witness                Relator, pro se
(states writ exhibit 'D"



                                  (5)
                      Certificate of Services


     I hereby certify that a true and correct copy of the above
Application for Writ of Manda~us Amendment was served on lBOth
Judicial Districe Judge, presiding, by placing a copy in the    u.s.
Mail addressed to:   Chris Daniel,"District Clerk of Court.    1201
Franklin St.   Houston, Texas,   77002 on this the lst day of Octo-
ber, 2015.




                                          Relator




                                 (6 )
                                                                                                                                                                    .       ··-~ "-'   __.
                                                                                                                                                                                         .;.._   ....
... ,.       ,.•       ·'.:   ;.        .... ::.....•
         I
             .     •               ~:    .
                                                                                                                                                                        '
                                                                                                                                                                        ~
                                                                                                                                                                                       STATE'S Wl\t
                                                                                                                                                                                       EXHIBIT
                          Miscellaneous                                                                                                                             ;----¥~-
                                                                                                                                                                                             t>
                                                                      il
                                                                      II'     ~A.   A)6fe_-                ,,_,s;bF!jdk.~---
                                              ------~lr---------------------------~~~~.~2~~~~~2~-----

                                                                     IIt                                         Cause No. 1282632-A

EX PARTE·                                                 §                      IN THE 180TJ-I DISTRICTCOURT ·

                                                      .§                         OF

BOBBY HENRY;                                              §                      HARRIS COl:JNTY;TEXAS
  Applicant


                   MOTION REQUESTING DESIGNATION OF ISSUES

       The State of Texas, by and through its Assistant District Attorney for Harris County,
                                                    ..,..,--·-·--·· . ·~·--··-
requests that this Court, pursuant to TEX; CODE CRIM. PROC. art. 11.07, §3(d), designate the

following issue which needs to be resolved:
                                                            .                              .   .

       1. Whether the applicant was denied the effective assistance of counsel. ·

       Service has been accomplished by mailing a true and correct copy of the foregoing

instrument to the following address: .

             ··. Mr. Bobby Henry
                 TDCJ# 1719613
                 Wayne Scott Unit
                 6999 Retrieve
                 Angleton, Texas 77 515

       SIGNED this 8th day ofNovember, 2012.


                                                 Respectfully submitted,



                                                  SharonY. Chu
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                · 1201 Franklin, Suite 600
                                                  Houston,Texas 77002
                                                • (713) 755~6657
                                                  (713) 755-52~0 {fax)        ·.
                                                  Texas Barl.D, #24051950 ·.· ·
                                            Cause No. 1282632-;A

. EX PARTE.                                                   §       .. IN THE 180TH DISTRICT COURT

                                                              §           OF

·BOBBY HENRY,                                                 §           HARRIS COUNTY, TEXAS
   Applicant

                      • STATE'S PROPOSEDORDERDESIGNATING ISSUES

         Havingreviewed the applicant's application for writ of habeascorpus, the Courtfinds

that the following issue needs to be resolvedjn the 1nstailt proceeding:.·

      · 1. ~ether the applicant was denied the effective assistance ofcounseL

         Therefore; pursuant to Article. 11.07, · §3(d), this. Court will          res~lve the above~cited issue   ..
                       ..
and then enter findings of fact
        ..       .                          .                     .            .    .   .   .


         The Cl~rkofthe Court is·ORDERED.NOTto trans~it at this time any documentsinthe
                . .                                                   .

above-styled case to the Court of Criminal Appeals until· further order by this Court.

         By the foll()wing signature, the Court adopts the State's Pr()posed Order Designating

Issues . .



                            SIGNED on the-.-. day of·.,.,.... -----,-------'---"., 20_,




                                            PRESIDING JUDGE
                                      Cause Nq. 1282632-A

EX PARTE                                             §      INTHE I 80TH DISTRICT COURT

                                                     §      OF

BOBBY HENRY,                                         §      HARRIS COUNTY, TEXAS
  Applicant


Service has been accomplished by sending a copy of this instrument to the following address:

                              Mr. BOBBYHENRY
                              TDCJ#l719613
                              "'N ayne Scott Unit
                              6999 Retrieve
                              Angleton, Texas 77 515



       SIGNED this 8th day ofNovember, 2012.


                                                Respedfillly submitted,

                                                    ~h~ Yo~~
                                                Sharon Y Chu ·
                                                Assistant District Attorney
                                              · Harris Co\mty, Texas
                                                1201 Franklin, Suite 600
                                                Houston;Texas 77002 .·
                                                (713) 755-6657.
                                                (713)755-5240 fax .
                                              · Texas.Bar ID 24051950
                                                                      '




                                                2
r-J· .   . "'"\....




                                                          Cause No.    1282633~A.·


               EX PARTE                                                      §       IN THE 180THDISTRICT COURT

                                                                             §       OF

               BOBBYHENRY, .                                                         HARRIS COUNTY,       TExAS
                 Applicant ·

                                                          .
                                                                   .     .       .         .

                                     MOTION REQUESTING DESIGNATION OF ISSUES_

                       The   Stat~   of Texas, by and through its Assistant District      A~ofl1ey .for    Hams County,

              requests that this Court, pursuant to ·rEx. CODE CRIM. PRoc. art. 11:07, §3(d)? designate the

               following issue which needs to be resolved:

                       1. Whether' the applicant was denied the effective aSsistance ofcol.msel.
                                        .             .

                       Service >has beeri accomplished by mailing a true arid correct copy of the foregoing

               instrument to the following address:

                                Mr. Bobby Henry
                                TDCJ# 1719613
                                Wayne Scott Unit
                                6999 Retrieve·
                             •· Angleton, Texas 77~15

                      ·.SIGNED this 8th dayofNovembet, 2012.


                                                                   RespeCtfully submitted, ·



                                                                     Sharon Y. Chu
                                                                 · ·Assi~tantDistrictAttomey . .
                                                                     Harris Coilllty;·Texas .·
                                                                 ·· 1201 Franklin; Suite 600..
                                                                     Houston, Texas 77002 ·
                                                                   . (713)755-6657
                                                                     (713)755.,5240.(fax)
                                                                 ... Texas Bar LD. #24051956 · ·· .· ·



                                                                                                          .. -.   •'   ~.
.•.




                                             - Cause No. 1282633-A
                                                                         .                             "   ..
  EXPARTE ·..                                                 § .·   ·IN THE 180THDISTRICT COURT

                                                              §              OF
                                                                     .            .           ..


  BO:I3BY HENRY,                                              §      .·HARRIS COUNTY, TEXAS
    Applicant

                            STATE'S PROPOSED ORDER DESIGNATING ISSUES

               Having    revie~ed the applicant's appli~ation for writ of"habeas c;orp~s,th6 Court finds
  that the following issue needs to be resolved· in the instant proceeding: .

               1. Whether the_ applicant was denied the effective assistance of counseL
           .         .                            '                          .           ..        .            .   .

               Theref~;e,   pursuant to Article 11.07, §3(d), this CoUrt will         resol~e the above-cited           issue

  and then enter findings of fact.

               The Clerk of the Court is ORI)ERED NOT to transmitat this time any documents in the

  above-styled case to the Court of Criminal Appeals until further order by this Court.

               By the following signature, the Court adopts the State's_Proposed Order Designating

.. Issues .. _·



                                 SIGNED on the __._ day of _ _____,c--'' 20_··.




                                               PRESIDING JUDGE
                                        Cause No. 1282633-A

 EX PARTE                                                         TN:tHE.180TH DISTRICTCOURT

                                                             §    OF
                                                                     .       ~   .        .·      .

 BOBBY HENRY,                                                §    HARRIS COUNTY, TEXAS·
   Applicant_·


. Service has been accomplished by sending a copy of this instrument to the fo-llowing address:
                                                .    .   .
                                Mr. BOBBY HENRY
                                TDCJ # 1719613
                                \Vayne Scott. Unit
                                6999 Retrieve
                                Angleton, Texas 77515



         SIGNED thls 8th dayofNovember, 2012. •


                                                    Respectfully submitted, .

                                                     SiA,wm~ • ·t t.AA~  n
                                                                                               ·.....

                                                    Sharon Y. Chu
                                                               . .        .   .   ·.
                                                    Assistant District Attorney ._· •-..
                                                    Hams County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755~6657       .
                                                    {713) 755-5240 fax
                                                    Texas BariD 2405.1950
                                                                                 . •1:.:
                                                                                 •·._.,




                                                    2